STEPHENS, Circuit Judge.
James M. Gordon’s petition for the issuance of the Writ of Habeas Corpus was denied by the District Court of the United States, for the Southern District of California, Central Division, and the court has *575denied petitioner a Certificate of Probable Cause, § 466 of Title 28 U.S.C.A. A like motion was heretofore before a judge of this court after like proceedings in the District Court for the Northern District of California, 9 Cir., 157 F.2d 659.
I have not reviewed the proceedings in the Northern District to ascertain whether or not they are in all respects the same, but I have read the complete record of the instant proceeding. I cannot say with entire assurance that the petitioner’s application for the Writ of Habeas Corpus is-wholly without merit. There are, it seems to me, legal points involved, and necessarily decided by, the District Court in the dismissal order that warrant a review'by the court duly constituted for such purpose.
Accordingly, I am of the opinion, and certify, that there exists probable cause for an appeal to the United States Circuit Court of Appeals for the Ninth Circuit of the judgment entered in the cause entitled “In the District Court of the United States in and for the Southern District of California, Central Division, In the Matter of the Application of James M. Gordon for a Writ of Habeas Corpus, No. 6078-W,” and I hereby allow such appeal.